                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

 RAYMOND RACEY,                                        )
                                                       )
        Petitioner,                                    )
                                                       )
 v.                                                    )       Nos. 3:16-CV-619/ 3:14-CR-89
                                                       )            REEVES/GUYTON
 UNITED STATES OF AMERICA,                             )
                                                       )
        Respondent.                                    )

                                     JUDGMENT ORDER

        In accordance with the accompanying Memorandum Opinion, Petitioner Raymond

 Racey’s motion [Doc. 1; 3:14CR-89 Doc. 527] is GRANTED in part and DENIED in part.

        Racey’s claim for relief due to his attorney’s failure to file a notice of appeal as instructed

 is GRANTED.        The judgment entered on October 15, 2015 [3:14-CR-89, Doc. 427] is

 VACATED, and the Clerk of Court is DIRECTED to RE-ENTER that judgment as of this date.

        Racey’s claim for relief for ineffective assistance of counsel during the plea bargain process

 is DENIED. However, a certificate of appealability is GRANTED with respect to this claim. If

 Racey files a notice of appeal, he may proceed in forma pauperis. 28 U.S.C. § 1915(a)(3); Fed. R.

 App. P. 24. The Clerk of Court is further DIRECTED to close the civil case, Case No. 3:16-CV-

 619.

        IT IS SO ORDERED.

                                       ____________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT

 /s/ JOHN L. MEDEARIS
       CLERK OF COURT
                                                  1

Case 3:16-cv-00619-PLR-HBG Document 25 Filed 04/24/20 Page 1 of 1 PageID #: 100
